The Commissioner of Indian Affairs instructs a superintendent to obtain bids foi certain wagon transportation. He does so, and transmits them to the Commissioner. Subsequently he enters into a contract with the lowest bidders, and transmits it to the Commissioner. There is some telegraphic correspondence, leaving it doubtful whether the contract is or is not approved. But after the claimants have prepared to perform, and while they are awaiting freight, the Commissioner notifies them that only 300 tons will be furnished for transportation, instead of the 1,500 tons named in the contract. They sell their wagofi trains and sublet the reduced amount. Subsequently they present a claim for damages, i. e., their actual losses, with a notification that they will seek in court the gains prevented by the defendants’ failure to *757furnish the 1,500 tons. The Department of the -Interior recognizes and approves the claim, with certain deductions, and it is allowed and paid at the Treasury. The claimants now sue for their gains prevented. ,Held by the Court of Claims:I. The act of the Department of the Interior in adjusting and approving a claim for damages suffered by reason of a breach of a certain contract entered into by a superintendent of Indian affairs, and the act of the Treasury in allowing and paying the claim so adjusted, amount to a complete ratification of the contract, and do not leave open the question whether it was approved- by the Commissioner of Indian Affairs.II. Where the defendants were guilty of a breach of their contract in failing to furnish the claimants with a designated quantity of freight, but paid them their actual losses, and-they bring' their action -for gains prevented by the defendants’ breach, all of the transactions will be opened thereby, and the - court will apply the moneys erroneously allowed by the defendants’ officers for losses suffered to the present demand for gains prevented.The Court of Claims gave judgment for the defendants, dismissing the petition, and the claimants appealed. The Supreme Court affirm the judgment of the Court of Claims without delivering an opinion. -